Name: Commission Regulation (EEC) No 3311/84 of 26 November 1984 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 11 . 84 Official Journal of the European Communities No L 308/35 COMMISSION REGULATION (EEC) No 3311/84 of 26 November 1984 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular the first paragraph of Article 11 thereof," Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 1784/84 (3), as last amended by Regulation (EEC) No 3002/84 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1784/84 to the HAS ADOPTED THIS REGULATION : Article 1 The . import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 35 . (3) OJ No L 167, 27 . 6 . 1984, p . 27 . b) OJ No L 283, 27 . 10 . 1984, p . 13 . No L 308/36 27. 11 . 84Official Journal of the European Communities ANNEX to the Commission Regulation of 26 November 1984 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 36 from 3 to 9 December 1984 Week No 37 from 10 to 16 December 1984 Week No 38 from 17 to 23 December 1984 Week No 39 from 24 to 30 December 1984 Week No 40 from 31 December 1984 to 6 January 1985 01.04 B 62,040 (') 65,800 (') 69,560 (') 72,850 O 76,610 (') 02.01 A IV a) 1 132,000 (2) 140,000 (2) 148,000 (2) 1 55,000 (2) 163,000 (2) 2 92,400 (2) 98,000 (2)' 103,600 (2) 108,500 (2) 114,100 (2) 3 145,200 (2) 154,000 (2) 1 62,800 (2) 170,500 (2) 179,300 (2) 4 1 71,600 (2) " ¢ . 1 82,000 (2) 192,400 (2) 201,500 (2) 21 1,900 (2) 5 aa) 171,600 (2) 182,000 (2) 192,400 (2) 201,500 (2) 211,900 (2) bb) 240,240 (2) 254,800 (2) 269,360 (2) 282,100 (2) 296,660 (2) 02.06 C II a) 1 171,600 . 182,000 192,400 201,500 211,900 2 240,240 254,800 269,360 r 282,100 296,660 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82.